Filed 2/21/08 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2008 ND 19







Ricky Ray Schumacher, 		Plaintiff and Appellant



v.



Director, North Dakota 

Department of Transportation, 		Defendant and Appellee







No. 20070256







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Thomas J. Schneider, Judge.



AFFIRMED.



Per Curiam.



Michael Ray Hoffman, 120 North 3rd Street, Suite 100, P.O. Box 1056, Bismarck, ND 58502-1056, for plaintiff and appellant.



Andrew Moraghan, Assistant Attorney General, Office of Attorney General, 500 North 9th Street, Bismarck, ND 58501-4509, for defendant and appellee.

Schumacher v. Director, N.D. Dept. of Transportation

No. 20070256



Per Curiam.

[¶1]	Ricky Schumacher appeals the district court’s judgment affirming a North Dakota Department of Transportation decision revoking Schumacher’s driving privileges for three years because he was in actual physical control of a vehicle while being under the influence of intoxicating liquor.

[¶2]	We affirm the judgment under N.D.R.App.P. 35.1(a)(5).

[¶3]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner

Mary Muehlen Maring